Riddick, J., (after stating the facts.) This is an appeal from a judgment in favor of defendants in an action of ejectment. The evidence showed that the defendants purchased the land at a sale under a valid decree rendered against the land, condemning it to be sold for the payment of levee taxes. The sale was duly confirmed. Afterwards plaintiff attempted to redeem the land by paying the taxes to the commissioner who made the sale, but under the law at'that time she had no right to do so, and this payment to the commissioner did not affect the rights of the defendants. Banks v. Directors of St. Francis Levee District, 56 Ark. 490. The five-year statute of limitations applicable to judicial sales commenced to run so soon as the sale was confirmed; and, as more than five years elapsed from that time before the action of plaintiff was commenced, her right of action was barred. Kessinger v. Wilson, 53 Ark. 400. The fact that the deed to defendants was made by one who had no right to make it amounts to nothing here, for defendants had, by virtue of their purchase and confirmation thereof, the equitable title with the right to the legal title, which made a good defense to the action of ejectment. Alexander v. Hardin, 54 Ark. 480. Judgment affirmed.